Exhibit 10.5 TERMINATION AGREEMENT This TERMINATION AGREEMENT (this “ Agreement ”) is entered into as of March 22, 2017, by and among Interpace Diagnostics Group, Inc., a Delaware corporation (the “ Company ”), Interpace Diagnostics, LLC, a Delaware limited liability company and a subsidiary of the Company (“ Interpace ”), the subsidiaries of the Company identified on the signature pages hereto (collectively with Interpace, the “ Company Subsidiaries ”), and RedPath Equityholder Representative, LLC, a Delaware limited liability company (the “ Equityholder Representative
